OPINION
{¶ 1} Appellant Raymond Hollins filed a petition for a writ of habeas corpus in the Ninth District Court of Appeals, alleging that he was unlawfully restrained of liberty because of deficiencies in the indictment or criminal complaint charging him with theft in the Lorain County Common Pleas Court. As appellant was incarcerated in Richland County, the writ was transferred to this court by judgment of the Ninth District Court of Appeals on December 13, 2001. On December 31, 2001, we dismissed the petition for writ of habeas corpus.
 {¶ 2} On January 11, 2002, appellant filed an appeal from the December 31, 2001, judgment, to this court. We do not have jurisdiction to determine an appeal from our own entry. Pursuant to Article IV., Section II. of the Ohio Constitution, the Ohio Supreme Court has appellate jurisdiction over cases originating in the courts of appeals.
 {¶ 3} Accordingly, the appeal is dismissed.
By: Gwin, P.J., Wise, J., and Boggins, J., concur.
                             JUDGMENT ENTRY {¶ 4} For the reasons stated in the Memorandum-Opinion on file, the appeal is dismissed. The caption of the instant case is corrected from State of Ohio v. Raymond Hollins, to Raymond Hollins v. NormanRose, Warden Richland Correctional Institution. Costs to appellant.